DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed November 4, 2021 in response to the Office Action of August 4, 2021 is acknowledged and has been entered. Applicant's election without traverse of Group I, claims 1, 8-10, 13, 14, 19, 21, 22, 24, 25, 27, 28, 32, 33, and 40-48 and the species of an anti-GPC2 antibody characterized by the following sequences: SEQ ID NO: 3 (HC-CDR1), SEQ ID NO: 54 (HC-CDR2), SEQ ID NO: 106 (HC-CDR3), SEQ ID NO: 156 (LC-CDR1), SEQ ID NO: 207 (LC-CDR2), SEQ ID NO: 258 (LC-CDR3), SEQ ID NO: 309 (VH), and SEQ ID NO: 360 (VL)  is acknowledged.  
	2.	The elected species of an anti-GPC2 antibody was found to be free of prior art.  Thus the species were rejoined for examination.
3.	Claims 1, 8-10, 13, 14, 19, 21, 22, 24, 25, 27, 28, 32, 33, and 41-48 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 35-37, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 04, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.	Claims 1, 8-10, 13, 14, 19, 21, 22, 24, 25, 27, 28, 32, 33, 35-37, and 40-48 are currently under consideration.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the vector of claim 26" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because claim 26 is cancelled.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating an individual having a GPC3-positive cancer, comprising administering to the individual an effective amount of  the pharmaceutical composition of claim 32, wherein the antibody moiety specifically recognizing GPC3 of claim 8 is a bispecific antibody comprising a second antibody moiety that binds specifically to CD3, does not reasonably provide enablement for a method of treating an individual having a GPC3-positive disease, comprising administering to the individual an effective amount of the pharmaceutical composition of claim 32.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue 
The claims are broadly drawn to a method of treating an individual having a GPC3-positive disease, comprising administering to the individual an effective amount of the pharmaceutical composition of claim 32.  The pharmaceutical composition of claim 32 comprises the isolated anti-GPC3 construct of claim 8.  The isolated anti-GPC3 construct of claim 8 comprises the VH and VL CDRs of the anti-GPC3 antibodies GPC3A-037, GPC3A-055, GPC3A-058, GPC3A-034, GPC3A-045 and GPC3A-046.  See Table 6.  The isolated anti-GPC3 construct comprises various GPC3 binding structures like an Fc fusion, a scFv, a CAR, a caTCR, or a chimeric co-stimulatory receptor (CSR).  See claims 13, 14, 19, 21, and 41.
The specification teaches that the GPC3 antibodies as bispecific anti-GPC3xCD3 antibodies could mediate cytotoxicity against liver cancer cells in the presence of T cells in a GPC3 specific manner.  See Example 3 and Figure 7A.
The specification teaches that T-cells expressing anti-GPC3 chimeric receptors (CAR) were able to kill cancer cells expressing in a GPC3 dependent manner.  See Example 6 and Figures 17A-17B.
The specification teaches that T-cells expressing anti-GPC3 CSR with an anti-AFP caTCR-1 inhibited the growth of liver cancer cells expressing GPC3 in vivo. See Example 9 and Fig. 25. 
One of skill in the art cannot extrapolate the teachings of the specification to enable the scope of the claims because the development novel therapeutics for the treatment of cancer and st and 2nd para.  Additionally, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. As drawn to antibodies in particular, Chames et al (British J. of Pharmacology, 2009, 157, 220-233) teaches that there are several challenges to development therapeutic antibodies. These challenges include functional limitations such as inadequate pharmacokinetics, tissue accessibility and impaired interactions with the immune system (Abstract). Additionally, Chames et al. teach several limitations of therapeutic antibodies such as affinity between the antibody and its antigen, competition with patient’s IgG, and efficiency issues in triggering the immune response (pages 224-225). Additionally, Young et al. (US Patent Application Pub. 2004/0197328, October 7, 2004) teach that even for monoclonal antibodies that recognize the same protein, it cannot be predicted if the antibody will be of therapeutic benefit. In particular, Young et al. teach that while monoclonal antibody 11BD-2E11-2, which recognizes Melanoma-associated chondroitin sulfate proteoglycan (MCSP), is effective for treatment of breast and ovarian tumors (see examples 7 and 8), other monoclonal antibodies that also recognize MCSP, such as 9.2.27 and 225.28S, were ineffective as therapeutic antibodies. See paragraphs. 0014-0019. Thus the development novel therapeutics for the treatment of cancer and other disease is unpredictable. Although the specification teaches that the 
	To the extent that the anti-GPC3 constructs encompass an anti-GPC3 CAR, an anti-GPC3 caTCR, or an anti-GPC3 CSR, one cannot extrapolate the teachings of the specification to enable the scope of the claims because no nexus has been established between simply administering a claimed an anti-GPC3 CAR, an anti-GPC3 caTCR, or an anti-GPC3 CSR without the appropriate signaling domains and expressed in any cell type and the treatment of any GPC3 positive disease.  It is well understood in the art that the activity of a CAR requires its expression in an immune cell, like T-cell or NK-cells, which can be directed to a tumor cell and activated by the CAR to kill the tumor cell. See Jena et al. (Blood Aug. 19, 2010 116(7): 1035-1044), entire article and pp. 1035-1037, in particular.   Jena et al. further teach that first generation CARs in which a CAR signals solely through ITAM of CD3- are insufficient to sustain in vivo persistence of T-cells.  See p.  1036-right column and Figure 1. Thus, it would not have been expected that administration of a claimed an anti-GPC3 CAR, an anti-GPC3 caTCR, or an anti-GPC3 CSR, without the appropriate signaling domains and expressed in the appropriate cells, like a T-cell or NK-cell, would have been effective at treating any GPC3 positive disease given the unpredictability of developing novel therapeutics without undue experimentation. 
Conclusion
	7.	Claims 35 and 40 are rejected.  Claims 1, 8-10, 13, 14, 19, 21, 22, 24, 25, 27, 28, 32, 33, 36, 37, and 41-48 are allowable.
	8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642